                        United States District Court
                      Western District of North Carolina
                             Charlotte Division

 DOMINIQUE JOCELYN FLOWERS, )                        JUDGMENT IN CASE
                                   )
              Plaintiff,           )                  3:20-cv-00208-WCM
                                   )
                  vs.              )
                                   )
 ANDREW M. SAUL,                   )
 Acting Commissioner of the Social )
 Security Administration,          )
                                   )
             Defendant.            )

DECISION BY COURT. This action having come before the Court and a decision having been
rendered;

IT IS ORDERED AND ADJUDGED that Judgment is hereby entered in accordance with the
Court’s May 28, 2021 Memorandum and Order.

                                               May 28, 2021
